Citation Nr: 1043986	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to increases in the "staged ratings" (of 10 
percent prior to October 6, 2009 and 30 percent from that date) 
for the Veteran's right upper extremity neuropathy.  

2. Entitlement to increases in the "staged ratings" (of 10 
percent prior to October 6, 2009 and 20 percent from that date) 
for the Veteran's left upper extremity neuropathy.  

3. Entitlement to increases in the "staged ratings" (of 10 
percent prior to October 6, 2009 and 20 percent from that date) 
for the Veteran's right lower extremity neuropathy.  

4. Entitlement to increases in the "staged ratings" (of 10 
percent prior to October 6, 2009 and 20 percent from that date) 
for the Veteran's right lower extremity neuropathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted service connection for neuropathy of the extremities 
all rated 10 percent, effective March 22, 2004.  An interim June 
2010 rating decision increased the Veteran's rating for left 
upper and left and right lower extremity neuropathy to 20 percent 
and right upper extremity neuropathy to 30 percent, all effective 
October 6, 2009.  

In February 2009, the Veteran testified at a Travel Board 
hearing.  At the hearing, he appeared to raise a claim of 
entitlement to total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  This 
matter was referred to the RO for clarification and any necessary 
action; however it does not appear any action was undertaken and 
the claim is once again referred to the RO.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

The December 2004 rating decision reflects that the RO evaluated 
the Veteran's peripheral neuropathy of the upper extremities 
under Diagnostic Code 8515 (paralysis of the median nerve) and of 
the lower extremities under Diagnostic Code 8520 (paralysis of 
the sciatic nerve).  However, the examiner who conducted the 
September 2004 VA medical examination did not specify which 
particular upper or lower extremity nerves were affected by the 
Veteran's peripheral neuropathy disability.  It was unknown how 
the RO determined that the median and sciatic nerves, and only 
those two nerves, were affected by the service-connected 
peripheral neuropathy.  Moreover, on VA examination in February 
2008, the examiner determined that the Veteran had symptoms of 
ulnar neuropathy and carpal tunnel syndrome which could not be 
disassociated from the overall peripheral neuropathy (without 
identifying other specific nerves involved).  

For the above reasons, in July 2009 the Board remanded the matter 
for an adequate VA examination.  Notably, the October 2009 
examiner did not describe which specific nerves were 
affected by the Veteran's peripheral neuropathy of the 
extremities and the examination is inadequate.  VA must provide 
an examination that is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The prior examinations are 
inadequate for rating purposes.  It is also noteworthy that a 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Board sincerely regrets further delay in this matter; 
however, it is unavoidable as governing caselaw and regulation 
mandate that the case be remanded for full compliance with the 
Board's instructions and to afford the Veteran an adequate VA 
examination so that the claims maybe fully and fairly 
adjudicated.  

Accordingly, the case is REMANDED for the following:

1.	The RO should schedule the Veteran for 
examination by a neurologist to determine 
the extent and severity of all upper and 
lower (right and left) extremity 
peripheral neuropathy.  The claims file 
must be made available to the examiner for 
review in connection with the examination. 
The purpose of this examination is to 
ascertain the current nature and extent of 
the Veteran's neuropathies, to identify 
all nerves affected by the peripheral 
neuropathy disability and to identify 
the degree of any functional impairment 
caused by the neuropathy.  All indicated 
special studies should be accomplished and 
the examiner should set forth reasoning 
underlying the final diagnoses.

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's right 
and left upper and lower extremity 
peripheral neuropathy. These Diagnostic 
Codes distinguish the type of paralysis 
into two parts -- complete and incomplete 
paralysis. Under incomplete paralysis, the 
type of paralysis is further broken down 
into three categories: severe, moderate, 
and mild. With these categories in mind, 
the examiner should classify the 
appellant's impairment(s) from the right 
and left upper and lower extremity 
peripheral neuropathy, distinguishing 
among the categories and identifying 
each nerve or group of nerves 
affected.

If the examiner uses results obtained from 
an EMG and/or nerve conduction velocity 
tests or other such tests, the examiner is 
requested to explain, in terms meaningful 
to a layperson, the base line results 
versus those obtained for the appellant.  
The examiner is asked to explain the 
meaning of any abnormal results that are 
obtained. The examiner is also asked to 
explain how any abnormal figure classifies 
the appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to each affected 
nerve.

Also, the examiner is requested to 
explain whether the peripheral 
neuropathy affects the motor and/or 
sensory nerves, and which nerves it 
affects. The examiner should explain why 
those results show mild, moderate, severe 
incomplete paralysis or complete 
paralysis.  The examiner is further 
requested to explain in detail what 
limitation of motion and function is 
caused by the right and left upper and 
lower extremity peripheral neuropathy.  
The examiner must additionally 
specifically explain which nerves of 
the right and left upper and lower 
extremities are affected. If such a 
determination cannot be made it should 
be so noted and explained in detail.  
The neurologist is requested to report 
whether the appellant suffers from any 
tics, pain, numbness, wrist drop, and 
muscle weakness and/or atrophy as well as 
to record the appellant's ranges of motion 
for each joint found to be affected by the 
neuropathy (i.e., shoulders, wrists, 
knees, etc.), with each of the normal 
ranges of motion indicated in degrees. 
Handgrip of the each arm should also be 
detailed.

In addition, the examiner should provide 
an opinion as to any impact that the 
Veteran's peripheral neuropathy of the 
left lower extremity, right lower 
extremity, left upper extremity, and right 
upper extremity has on his employability A 
complete rationale should accompany all 
opinions provided.

2.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


